 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCurtinMatheson Scientific,Inc.andGeneral Driv-ers,Warehousemen and Helpers, Local 968, af-filiatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpers of America,AFL-CIO.' Case 23-CA-762016 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFTOn 20 November 1980 Administrative LawJudge Martin S. Bennett issued the attached deci-sion.The General Counsel filed exceptions and asupporting -brief, and the Respondent filed a briefopposing the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel'.The Board has considered the decision and therecord in light of the exceptions2 and briefs andhas decided to affirm the judge's rulings, findings,and conclusions only to the extent consistent withthisDecision and Order.The complaint in this proceeding alleges that theRespondent committed three violations of Section8(a)(5) and (1); an unlawful withdrawal of recogni-tion of the Union as the collective-bargaining rep=resentative of the Respondent's unit employees; anunlawful failure to furnish relevant and necessaryinformation requested by the Union; and an unlaw-ful refusal to execute a written contract embodyingthe collective-bargaining agreement reached by theparties.The judge dismissed the entire complaintbased on his finding that the Respondent had a rea-sonably based, good-faith doubt of the Union's ma-jority status at the time it withdrew recognition.We disagree, finding that the evidence supportingthe Respondent's asserted good-faith doubt is insuf-ficient to rebut the presumption of the Union's con-tinuingmajority status. Further, we conclude thatthe Respondent violated Section 8(a)(5) and (1) asalleged in the complaint.1.'Withdrawal of recognitionA 3-year collective-bargaining agreement be-tween the parties expired on 21 May 1979.3 On 25May, during the negotiations for a new contract,the Respondent made its last offer to the Union,the parties stipulating that the proposal was for acomplete collective-bargaining agreement.On 29May the Union rejected the Respondent's 25 Mayoffer.About 4 June the Respondent instituted alockout of all 27 bargaining unit employees. On 12June the Respondent terminated the lockout andrenewed its offer of 25 May.4 On the same day theUnion again rejected the 25 May offer.5 On 13June the Union commenced an economic strikethat lasted until about 16 July. Of the 27 bargainingunit employees who had previously been lockedout,22 initially took part in the strike, and 5crossed the picket line to return to work. Therecord contains no evidence of any picket-line orother strike-related violence or threats during thecourse of the strike.Elizabeth Price, the Respondent's director of em-ployee relations, testified- that about the time thestrike began, she had two discussions with employ-ee Tony Lopez, one of the five who had crossedthe picket line. Lopez told Price in these conversa-tions that the Union had done nothing for the em-ployees, and that the Union's business representa-tivewas not doing his job. Lopez, not a unionmember, further stated that he had not paid uniondues in the past and would not pay them becausehe would not support the Union in any way. Alsoabout this time, Price testified that she had a con-versationwith employee Bill Lee, another of thefivewho had crossed the picket line at the begin-ning of the strike. Lee, also not a union member,told Price that he was not paying union dues anddid not intend to because he did not support theUnion and believed that the Union had not doneanything for the employees.Price further testified that later, on 19 June, em-ployee and Chief Shop Steward Shady Goodsoncrossed the picket line to speak with her and JimCrocker, another management official.Goodsonsaid that he felt he was in the middle of an uncom-fortable situation because only the Union itself, andnot the employees, wanted the strike. He alsostated that he was having difficulties convincingthe striking employees to man the picket line andthat the Union was not providing enough assistanceinmaintaining the . picket line. He also said that'On 1 November 1987 the Teamsters International Union was read-mitted to the AFL-CIO Accordingly, the caption has been amended toreflect that change8The General Counsel excepted to the judge's denial of a motion toamendthe complaint filed by the General Counsel after thehearing inthismatterWe affirm the judge's dispositionof the motion for the rea-sons statedin In I of his decision9All dates are in 1979 unless otherwise indicated The Union was cer-tified by the Board on 15 April 1970 as the exclusive representative of aunit of the Respondent's productionand maintenanceemployees, and theparties stipulated that this was the unit covered by the agreement thatexpired 21 May 1979"The parties stipulated at the hearing that the legality of the lockoutwas not at issue, and thus it is not before us The dates for the beginningand end of the lockout are taken from the record, and we correct thejudge's errors in this regard5Subsequently, on 17 June, the Respondent implemented the wageaspect of its 25 May proposal based on its perception of an impasse innegotiationsThis conduct was not alleged as an unfair labor practice287 NLRB No. 35 CURTIN MATHESON SCIENTIFIC351some other striking employees felt the same waythat he did.6 Subsequently, Goodson requested re-instatement,and still later,on 19 July,he resignedfrom the Respondent's employ.On 27 June,according to Price's testimony, em-ployee and former shop steward J.R. Blackshirecrossed the picket line to request reinstatement. Hespoke with Price and Tim Martin,another manage-ment official.He expressed anger with the Unionbecause, initially, theUnion did not pay him towalk the picket line, and then,when it did, it de-ducted union dues from the payment. After thisdiscussion,Blackshire went into the Respondent'swarehouse to talk to friends who were workingthere.After a few minutes, he called Price over.He stated that there was no union anymore, thatpeople were not supporting it. He also said thattherewere other striking employees who wantedto return to work.Price alsotestified that in early July, employeeClintWaller crossed the picket line to speak withher and Crocker.Waller said that he had not beenmanning the picket line and would not do it be-cause he was upset withthe Union.He stated thathe felt that the Unionwas not representing the em-ployees.He said that he would like "this thing,"apparently the strike, to be over with, and hewanted Price and Crocker to know that. He alsoindicated that he intended to withdraw from mem-bership in the Union and he wanted to know howthat would affect his unemployment benefits. Pricefurther testified that subsequently,at some pointprior to 20 July, Waller notified the Respondent bytelephone that he had resigned from the Union.7On 12 July, according to Price, employee Ray-mond Brunner crossed the picket line to talk withher and Martin.He stated that he had decided toretire because he did not want to have anything todo with the Union again;he repeated several timesduring the conversation that he did not want tohave to work with the Union any more.8On 16 July the Union, on behalf of the strikingemployees,made an unconditional offer to returntowork, thereby ending the strike. Later on thesame day, the Union notified the Respondent thatthe bargaining unit employees had accepted theRespondent's 25 May collective-bargaining propos-6 It is apparent from the record that Goodson was a member of theUnion's negotiating committee as well as a chief shop steward.However,according to the uncontradicted testimony of Crocker,which generallycorroborated Price's version of the 19 June meeting, Goodson opened theconversation by stating that he was there on his own and not as a repre-sentative of union employees or the Union itself.7On 23 July the Respondent received a letter from Waller,dated 19July, confirming his earlier telephone message that he had resigned fromthe Union.sThe record is not clear whether or when Brunner actually retiredfrom the Respondent's employ.al.On 19 July the Union requested that the Re-spondent provide notification of its availability toexecutethecollective-bargainingagreementreached between the parties.A few weeks earlier, on 25 June, the Respondenthad hired 29 new employees as permanent replace-ments for the 22 unit employees on strike.9Thereis no evidence that the Union attempted to contactany of the replacements during the strike.Price tes-tified that,beginning around mid-July, she had in-dividual discussions with 12 or 13 of the replace-ment employees.On 19 July she spoke with re-placement employee David Schneider.Schneidertold her that he had worked in situations where hehad been a union member and he had worked innonunion situations and, from what he could see,he did not think that this Union represented theemployees,and it just was not needed at the Com-pany.On 20 July the Respondent,in reply to theUnion's 16 July statement of acceptance of the Re-spondent's last bargaining proposal,notified theUnion that that proposal,which the Union had pre-viously rejected,was no longer available. In thesame communication,the Respondent stated that itdoubted that the Union had the support of a major-ity of the bargaining unit employees,and on thatbasis it declined to recognize or bargain with theUnion as the employees'representative.Also on 20July,Robbie Madison,a bargaining unit memberwhen the strike began, resigned from the Respond-ent's employ.The record does not indicate wheth-er the Respondent knew about or relied on Madi-son's resignation at the time it withdrew recogni-tion of the Union.In addition, according to the complaint allega-tions, about 20 July,the Union requested that theRespondent furnish information regarding the totalnumber of bargaining unit employees then on itspayroll and the job classification and seniority dateof each such employee.In its answer to the com-plaint, the Respondent stated that it had receivedthe Union's information request and that thereafterithad refused to provide the information. In itsposthearing brief to the judge and in its brief to theBoard opposing the General Counsel's exceptions,the Respondent stated that its refusal was based onits doubt of the Union's majority support.s Price testified that 29 replacements were hired although only 22 jobshad been opened up by the strike because the Respondent anticipatedthat some of the hirces would not cross the picket line, that there wouldbe some turnover within a group of new employees that large, and thatadditionalworkmen would be needed during the initial training period.The record indicates that several replacements were terminated within afew weeks. 352DECISIONSOF THE NATIONALLABOR RELATIONS BOARDAs of 20 July, the date of, the Respondent's with-drawal of recognition, the record indicates that 25strike replacements and the 5 employees who hadinitially crossed the picket line were working forthe Respondent in the bargainingunit.There werealso approximately 20 unit employees who had for-merly been strikers and who had requested rein-statement, thus making a total of approximately 50employeesin the unit. 10The judge, crediting Price's testimony generally,dismissed the complaintin itsentirety on his find-ing that the Respondent had acquireda reasonable,good-faith doubt of the Union's majority status by20 July and had accordingly made a valid with-drawal of recognition. In reaching his conclusion,the judge relied on certain of the circumstances re-lated above, and especially the individual state-ments the employees made to Price. Contrary tothe judge, we find the record evidence on whichthe Respondent depended to support its doubt ofthe Union's majority status insufficient to justify itswithdrawal of recognition.InStationKKHI,284 NLRB 1339, 1340 (1987),we had occasion to reaffirm the essential principlescontrolling this area of the law:Absent unusual circumstances, there is an ir-rebuttable presumption that a union-enjoys ma-jority status during the first year following itscertification.On expiration of the certificationyear, the presumption of majority status con-tinuesbut may be rebutted. An employer whowishes to withdraw recognition after a yearmay do so in one of two ways: (1) by showingthat on the date recognition was withdrawnthe union did not in fact enjoy majoritystatus,or (2) by presenting evidence of a sufficientobjective basis for a reasonable doubt of theunion's majoritystatusat the time the employ-er refused to bargain.As previously indicated, the Respondent's defenseof its withdrawal of recognition is based on thesecond method above. The objective, evidentiaryfactors presented by the Respondent to support itsreasonable doubt of the Union's majority status are:the fact that 5 of the original 27 bargaining unitemployees crossed the picket line at the beginningof the strike; the resignations from its employmentof employees Goodson and Madison; the hiring of29 strike replacements; and the statements made toPrice by employees Goodson, Lopez, Lee, Black-shire, Brunner,Waller, and Schneider, which asser-10 In the evaluation of,a union's continuing majority status,strikingemployees,even if permanently replaced, and their replacements are in-cluded in the bargaining unit See, e g,Whisper Soft Mills YNLRB, 754F 2d 1381 fn 8(9th Cir 1985)tedly demonstrate repudiations of the Union as theemployees' collective-bargaining representative.We note at the outset that the fact that 5 of the27 unit employees crossed the picket line does notin itself support an inference that the 5 repudiatedtheUnion as the collective-bargaining representa-tive.The failure of employees to join an economicstrikemay indicate their economic concerns ratherthan a lack of support for the union. See, e.g.,NLRB v. Pennco,684 F.2d 340, 342 (6th Cir., 1982),cert.denied 459 U.S. 994 (1982);StationKKHI,above.Further,Shady Goodson's statements toPrice on 19 June, whether speaking for himself orfor others, conveyed only a disapproval of theUnion's conduct of the strike; he made no broaderexpressionwhich could be reasonably interpretedas a repudiation of the Union as the employees'representative. See,e.g.,NLRB v. Windham Memo-rialHospital,577 F.2d 805, 814 (2d Cir. 1978). Inaddition,Goodson's resignation from employment,aswell as Robbie Madison's (assuming the Re-spondent was aware of it when it withdrew recog-nition),operated only to reduce by two the size ofthe bargainingunit asof the date of withdrawal ofrecognition.With respect to the Respondent's reliance on thehiring of 29 strike replacements, we note first thatthere were 25, and not 29, still working when rec-ognition was withdrawn. Concerning the effect ofthe employment of strike replacements on the over-all presumption of the Union's continuing majoritystatus,we stated inStationKKHI,above, that wewill not use any presumptions with respect to theirunion sentiments; instead, we will take a case-by-case approach, and we will require additional evi-ments' part in evaluating the significance of thisfactor in the employer's showing of good-faithdoubt. Id. In this case, the apparently peacefulpicket line the replacements crossed and theUnion's apparent failure to contact them during thestrikedo not provide a basis for inferring theirunion sentiments, as these matters are "common tothe hiring of replacements." Ibid. The only affirma-tive evidence the Respondent produced regardingany replacement employee's views of the Union isthe conversation between Price and replacementemployee Schneider.We treat the content ofSchneider's remarks below, but we note at thispoint that Schneider was one replacement employ-ee, speaking for himself, of a total of 25. Thus, wehave no showing with respect to the views ofother replacements and no evidentiary basis for CURTIN MATHESON SCIENTIFIC353reasonably inferring the union sentiments of the re-placement employees as a group. I IIt is apparent that the essence of the Respond-ent'sgood-faith doubt defense is the effect of thestatements made to Price by employees Blackshire,Lopez, Lee, Brunner, Waller, and Schneider con-cerning their views of the Union. It may be thatsome of these statements constituted rejections ofthe Union as bargaining representative; the importof others, however, appears ambiguous at best. Inany event, we see no need to determine whetherthese statements in fact constitute individual repu-diations of the Union as the collective-bargainingrepresentative. Even attributing to them the mean-ingmost favorable to the Respondent, it wouldmerely signify that 6 employees of a total bargain-ing unit of approximately 50 did not desire to keepthe Union as the collective-bargaining representa-tive.12Taking into account all the factors relied on bythe Respondent to support its asserted reasonabledoubt of the Union's majoritystatus,i.e., the fiveemployees who initially crossed the picket line, theresignationsof two employees, the employment ofstrike replacements, and the individual employeestatements concerningthe Union, we conclude thatthe evidence is insufficient to rebut the presump-tionof the Union's continuingmajority status. Ac-cordingly, the Respondent's withdrawal of recogni-tion of the Union on 20 July violated Section8(a)(5) and(1).See,e.g.,Bickerstaff Clay Products,286 NLRB 295 (1987);Station KKHI,supra.11 InNLRB v.Randle-Eastern Ambulance Service,584 F.2d 720 (5thCir. 1978),the court determined that the employment of strike replace-ments'aswell as the fact that a number of employees renounced thestrike and crossed the picket line,contributed to a finding that the com-pany had presented sufficient evidence of its good-faith doubt to make avalid withdrawal of recognition of the union.The Respondent relies onthis decision in making its own good-faith doubt contentions.The courtinRandle-Easterninferred that the employees did not support the unionin light of,inter alia,violence directed against those who crossed thepicket line and the union's negotiating position that the strike replace-ments would have to be discharged to make room for striking employeeswhen the strike was over.Id. at 728.We note that these two circum-stances in particular,as well as others the court relied on, are not presentin the instant case.12With respect to former shop steward Blackshire,to the extent thathis remarks to Price on 27 June purported to represent the views of em-ployees other than himself,we assignverylittleweight to them,becausehis statement that"people"were not supporting the Union any more wasvague,and, more importantly,ifwe found otherwise,"a few antiunionemployees could provide the basis for a withdrawal of recognition whenin fact there is actually an insufficient basis for doubting the Union's con-tinuedmajority."Golden State HabilitationConvalescentCenter,224NLRB 1618, 1619-1620 (1976),enf denied on other grounds sub nomDalewood Rehabilitation Hospitalv.NLRB,566 F 2d 77 (9th Cir 1977);see alsoLouisiana-Pacific Corp,283 NLRB 1079 fn 6 (1987) (ChairmanDotson,in dissent,would have dismissed the complaint on the basis ofthe totality of the evidence),Silver SpurCasino,270 NLRB 1067, 1074-1075 (1984).In addition,Blackshire's tenure as a shop steward,havingexpired prior to the events in this case,provides no basis for imputing tohim special knowledge of employees'current union sentiments.SeeLou-isiana-Pacific Corp ,supra.2.Refusal to supply informationConcerning the Respondent's alleged refusal tocomply with the Union's 20 July information re-quest, it is clear from the Respondent's admissionsin both its answer to the complaint and its briefsthat its conduct in this regard was based on its as-serted doubt of the Union's status as the employees'representative. In light of our finding above thatthe Respondent's withdrawal of recognition of theUnion violated the Act, its subsequent refusal tosupply the requested information cannot stand. Anemployer is obligated to provide the employees'bargaining representative with information that isnecessary and relevant to fulfill its statutory collec-tive-bargaining function. See generallyNLRB v.Acme Industrial Co.,385 U.S. 432 (1967). A union'sinformation request bearing on the terms and con-ditions of employment of bargaining unit employ-ees is presumptively relevant. See, e.g.,FairfieldDaily Republic,275NLRB 7 (1985);Pfizer, Inc.,268 NLRB 916 (1984), enfd. 763 F.2d 887 (7th Cir.1985).Here,the Union specifically requested thatthe Respondent provide information with respectto the total number of bargaining unit employeeson its payroll and each such employee's job classifi-cation and seniority date. This information is pre-sumptively relevant and the Respondent's refusal tofurnish it to the Union violated Section 8(a)(5) and(1).See, e.g.,Bickerstaff Clay ProductsCo., supra.3.Refusal to execute the agreementRegarding the Respondent's alleged refusal toexecute a written collective-bargaining agreement,the record is clear that the Respondent proposed acomplete collective-bargaining agreement on 25May. The Union rejected this offer on 29 May andagainon 12 June after the Respondent renewed itsoffer. On 16 July, following an economic strike andthe Union's unconditional offer to return to work,the Union stated its acceptance of the 25 May pro-posal; and on 19 July, the Union requested that theRespondent execute a written contract embodyingthe agreement reached on the basis of the 25 Mayproposal. On 20 July, the Respondent informed theUnion that the 25 May proposal which the Unionhad rejected was no longer available for accept-ance.The record also clearly indicates that the Re-spondent never expressly withdrew the 25 Mayoffer prior to the Union's acceptance on 16 July.The Respondent defends its conduct on groundsof "basic contract law," i.e., the proposition that acontractual offer is terminated on rejection and isnot subsequently available to the rejecting party foracceptance.Alternatively, the Respondent assertsthat the failure of the strike constituted a change of 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbargaining circumstances which operated as a with-drawal of the 25 May proposal.The principles of law in this matter are well es-tablished.Technical rules of contract law do notnecessarily control regarding the making of collec-tive-bargaining agreements.Generally, a completecollective-bargaining proposal remains viable, evenif previously rejected, and, on acceptance, must beexecuted in accordance with Section8(d), unless,prior to acceptance, the offer is expressly with-drawn or a change in circumstances leads to a rea-sonable conclusion that the offer has been with-drawn.Ben Franklin National Bank,278NLRB986 (1986), and cases there cited. Here, the 25 Mayoffer, although twice rejected, was never expresslywithdrawn and remained open for acceptance as of16 July. On that date the Union did accept the 25May offer, the parties thereby reachingagreementon a complete collective-bargaining contract. Theapparent failure of the strike did not amount to achange in negotiating circumstances, sufficient forthe parties reasonably to view the proposal as ef-fectivelywithdrawn. See,e.g.,Pepsi Cola BottlingCo. v.NLRB,659 F.2d 87, 90 (8th Cir. 1981);BenFranklinNational Bank,supra.13On 19 July theUnion requested execution of a written contract in-corporating the agreement reached, thus activatingthe Respondent's 8(d) duty to do so. By refusing toexecute a written contract the Respondent violatedSection 8(a)(5) and(1).Bickerstaff Clay ProductsCo.,supra;Ben Franklin National Bank,supra.CONCLUSIONS OF LAW1.Respondent Curtin Matheson Scientific,Inc. isan employer whose operations affect commercewithin the meaning of Section 2(6) and (7) of theAct.2.General Drivers, Warehousemen and Helpers,Local 968, affiliatedwith International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America; AFL-CIO is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.On 15 April 1970 the Union was certified bytheBoard as the exclusive collective-bargainingrepresentative of the employees employed in thefollowing described unit appropriate for the pur-poses of collective bargaining:All production and maintenance employees,including truck drivers and city sales em-ployed at 4220 Jefferson, Houston, Texas. Ex-cluded are all other employees, including13 CfNLRB v Randle-Eastern Ambulance Service,above, relied on bytheRespondent,inwhich the court,rejecting a bad-faith bargainingoffice clerical employees, service repairmen,telephone sales,outsidesalesmen,guards,watchmen, laboratory personnel, and supervi-sors as defined in the Act.4.By withdrawing recognition of the Union asthe representative of the employees in the unit de-scribed above on 20 July 1979, the Respondent vio-lated Section 8(a)(5) and (1) of the Act.5.By failing and refusing to furnish the Unionwith the information requested by it on or about 20July, the Respondent violated Section 8(a)(5) and(1) of the Act.6.By failing and refusing to execute a writtencontractembodyingthecollective-bargainingagreement reached by the parties on 16 July 1979,the Respondent violated Section 8(a)(5) and (1) ofthe Act.7.The unfair labor practices above constituteunfair labor practices affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designedto effectuate the policies of theAct.To remedy the Respondent's unlawful withdraw-al of recognition of the Union, we shall order theRespondent to recognize and, on request,bargainwith the Union concerning the terms and condi-tions of employment of the bargaining unit employ-ees.To remedy the Respondent's unlawful refusalto provide the information requested by the Union,we shall order the Respondent to provide the spe-cific information sought by the Union on or about20 July 1979, if the Union so requests.With respect to the Respondent's unlawful refus-al to execute the agreement reached on 16 July1979, it is apparent that that agreement will haveexpired prior to the issuance of this decision. Ac-practices found herein,we shall order the Re-spondent to execute that agreement, if the Union sorequests, and give retroactive effect toits termsand conditions, and make the bargaining unit em-ployees whole for losses, if any, they may have suf-fered as a result of its refusal to sign such agree-ment,14 backpay for employees to be computed inaccordance with the method stated inOgle Protec-tion Service,183 NLRB 682 (1970), enfd. 444 F.2d502 (6th Cir. 1971), with interest to be computed intheory, found that the company had not violated the Act byexpressly14We note here, for its possible effect on our make-whole remedy, thewithdrawingits previous proposals in light of a change in relative bargain-Respondent's implementation of the wage aspect of its final offer on 17ing strengths in the context of a strikeJune 1979. CURTIN MATHESON SCIENTIFIC355the mannerprescribed inNew Horizons for the Re-tarded.15We shall further order that if the Uniondoes not request that the Respondent execute theagreement reached on 16 July 1979, the Respond-ent shall,on request,bargain in good faith with theUnionconcerning the terms and conditions of anagreement,and, if an agreementis reached, executea written contract incorporating such agreement.See,e.g.,Parkview FurnitureMfg. Co.,284 NLRB947 (1987);WorrellNewspapers,232NLRB 402(1977).ORDERThe National Labor Relations Board orders thatthe Respondent, Curtin Matheson Scientific, Inc.,Houston,Texas, its officers,agents, successors, andassigns, shall1.Cease and desist from(a)Refusing to bargain by withdrawing recogni-tion of the Union as the exclusive bargaining repre-sentative of the Respondent's employees in the fol-lowing unit:All production and maintenance employees,including truck drivers and city sales em-ployed at 4220 Jefferson, Houston, Texas. Ex-cluded are all other employees,includingoffice clerical employees,service repairmen,telephone sales,outsidesalesmen,guards,watchmen,laboratory personnel,and supervi-sors as defined in the Act.(b) Refusing to bargain by refusing to furnish theinformation requested by the Union about 20 July1979 concerning the total number of bargainingunit employees on its payroll and the job classifica-tion and seniority date of each such employee.(c)Refusing to bargain by refusing to execute awritten contract embodying the collective-bargain-ing agreement reached between the parties on 16July 1979.(d) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmativeaction neces-sary to effectuate the policies of the Act.(a)Recognize the Union as the exclusive collec-tive-bargaining representative of the employees inthe unit set out above and bargain in good faith15 In accordance with our decision inNew Horizonsfor the Retarded,283 NLRB1173 (1987),interest on and after I January 1987 shall becomputed at the"short-term Federal rate"for the underpayment of taxesas set out in the 1986 amendment to 26 U.S.C. § 6621.Interest onamounts accrued prior to I January 1987 (the effective date of the 1986amendment to 26 U S.C § 6621)shall be computed in accordance withFlorida SteelCorp.,231 NLRB 651 (1977).with the Union at its request concerning the unitemployees'terms and conditions of employment.(b) Furnish the Union on request the informationit sought on or about 20 July 1979.(c)On request,signacollective-bargainingagreement containing the terms and conditions ofemployment agreed to between the Respondentand the Union on 16 July 1979 and give retroactiveeffect to its terms and conditions,and make its em-ployees whole, with interest, for losses, if any, theymay have sufferedas a resultof itsrefusal to signsuch agreement.(d) If no such request is made,bargain collec-tivelyin good faithwith the Union,at its request,over the terms and conditions of a new collective-bargaining agreementand, ifan agreement isreached, sign a written contract embodying suchagreement.(e)Preserve and, on request,make available tothe Board or its agents for examination and copy-ing,allpayroll records, socialsecuritypaymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(f)Post at its Houston,Texas facility copies ofthe attached notice marked "Appendix." 16 Copiesof the notice, on forms provided by the RegionalDirector for Region 23, after being signed by theRespondent'sauthorized representative,shallbeposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted.Reason-able steps shall be takenby theRespondent toensure that the notices are not altered, defaced, orcovered by any othermaterial.(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.16 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice. 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT withdraw recognition of GeneralDrivers,Warehousemen and Helpers, Local 968,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, AFL-CIO as the exclusive collective-bar-gaining representative of our employees in the fol-lowing unit:All production and maintenance employees,including truck drivers and city sales em-ployed at 4220 Jefferson, Houston, Texas. Ex-cluded are all other employees, includingoffice clerical employees, service repairmen,telephone sales,outsidesalesmen,guards,watchmen, laboratory personnel, and supervi-sors as defined in the Act.WE WILL NOT refuse to furnish the informationrequested by the Union about 20 July 1979 con-cerning the total number of bargaining unit em-ployees on the payroll and the job classificationand seniority date of each such employee.WE WILL NOT refuse to execute a written con-tract embodying the collective-bargaining agree-ment reached between ourselves and the Union on16 July 1979.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL recognize the Union as the exclusivecollective-bargaining representative of the employ-ees in the unit set out above and WE WILL bargainin good faith with the Union on request concerningthe unit employees' terms and conditions of em-ployment.WE WILL furnish the Union on request the infor-mation it requested on or about 20 July 1979.WE WILL, on request, sign a collective-bargain-ing agreement containing the terms and conditionsof employment agreed to between ourselves andthe Union on 16 July 1979, WE WILL give retroac-tive effect to its terms and conditions, and WEWILL make the unit employees whole, with inter-est, for losses, if any, they may have suffered as aresult of our refusal to sign such agreement.WE WILL, if no such request is made, bargaincollectively in good faith with the Union, on its re-quest, over the terms and conditions of a new col-lective-bargaining agreement and, if an agreementisreached,WE WILL sign a written contract em-bodying such agreement.Clinton S.MorseandDonald Horton (Andrews, Kurth,Campbell & Jones),of Houston, Texas, for the Re-spondent.Howard Reed,of Houston, Texas, for the UnionDECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Administrative Law Judge Thismatter was heard at Houston, Texas, on June 10, 1980.The complaint, issued September 7 and based on acharge filed July 30, 1979, by General Drivers, Ware-housemen and Helpers, Local 968, affiliated with Inter-nationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, AFL-CIO (theUnion),allegesthatRespondent Curtin Matheson Scien-tific, Inc. has engaged in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act. Able briefshave been submitted by the General Counsel and Re-spondent. IOn the entire record in the case, and from my observa-tion of the witnesses, including their demeanor, I makethe followingFINDINGS OF FACT1.JURISDICTIONCurtin Matheson Scientific, Inc. is a Delaware corpo-rationwith its principal office and place of business lo-cated in Houston, Texas, where it is engaged in the busi-ness of buying and selling laboratory instruments andsupplies. It annually purchases and receives goods andmaterials valued in excess of $50,000, which are shippedto its facilities in Texas directly from points located out-side that State. I find that the operations of Respondentaffect commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDGeneral Drivers,Warehousemen and Helpers, Local968, affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-ica,AFL-CIO is a labor organization within the mean-ing of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionAttacked herein is the fact that, after rejecting an offerof a contract by Respondent, the Union thereafterchanged its mind, and decided to accept the contract.Further attacked is the fact that Respondent next refusedto execute such a written contract, withdrew recognitionfrom the Union, and attacked its representative status onthe basis that it had a good-faith doubt of its majorityrepresentationAccompanying the foregoing is the factCURTIN MATHESON SCIENTIFIC, INC.Bernard L.MiddletonandErnest Duran,for the GeneralCounsel.'A motion by the General Counsel to amend the complaint, initiallyraised in her brief, without any advance notice of any nature, is deniedbecause, as later urged by Respondent, I deem this to constitute a lack ofdue process CURTIN MATHESON SCIENTIFICthat Respondent thereafter refused to submit certain in-formation to the Union with respect to the total numberof bargaining unit employees,their classifications, andtheir seniority dates.In essence,thiscomes down towhether,on the dates crucial,Respondent entertained agood-faith doubt about the representative status of theUnion among its employees.2A strike commenced on June 13, 1979,3and the partieson the record stipulated that on June 14 there was alegal lockout of the strikers by Respondent that is not inissue.4The parties met again on June 12, Respondent re-newed its last contract offer of May 25 and also notifiedtheUnion that the lockout was threatened as of thatdate. This led to the strike of June 13.On July 16 the Union notified Respondent that the em-ployees had voted to accept Respondent's offer of May25.The parties agreed that although the Union was stillthe exclusive bargaining representative as of June 12 andthat as ofJuly 19 the Unionrequested Respondent toexecute the contract embracing its last rejected offer; Re-spondent has refused to do so sinceJuly 20.There is substantial evidence,which I credit, that fiveof the bargaining unit employees crossed the picket lineand attempted to return to work.Early in the strike, Elizabeth Price, director of em-ployee relations,inmy observation a most forthright andcredible witness,commenced receiving reports about em-ployee dissatisfactionwith the Union and, moreover, adesire not to be representedby thelabor organization.Price testified that Tony Lopez, who crossed thepicket line,had volunteered that the Union was doingnothing for the employees and that Business Agent Reedwas not representing the employees adequately. Severaldays later Lopez expressed an opinion about Reed's lackof abilityin regulating the employees.Employee Bill Lee crossed the picket line and volun-teered to Price his dissatisfaction with the Union and itsrepresentation of the employees;Price so testified and Icredit her testimony. Lee further testified that ChiefShop Steward Goodson requested a meeting with JimCrocker of Respondent's International division.Goodsoncrossed the picket line and met with Price and Crockerin the office of the latter.He expressed himself to theeffect that Business Agent Reed wanted to strike andthat the Union had difficulty manning the picket line.Price,as the record reflects,and I so find,made immedi-ate notes of this meeting.On June 25 Respondent hired 29 new employees re-placing all the 22 or 23 strikers who had totaled some 27in the bargaining unit.Respondent understandably antici-pated some termination in the replacements.On June 27 former Shop Steward J. R. Blackshire re-quested a meeting with Price. He duly met with her and2The unit involved includes all production and maintenance employ-ees, including truck drivers and city sales employees at Houston, but ex-cludes all other employees including office clericals,service repairmen,telephone sales personnel,outside salesmen,guards, watchmen,laborato-ry personnel,and supervisors.The appropriatesness of this unit withinthe meaning of Section 9(b) of the Act is not denied and I so find8All dates are in 1979 unless otherwise indicated4Tr 28.357Tim Martin.He expressed concern over the fact that hehad been on vacation when the lockout commenced andexpressed dissatisfaction with the fact that the Union wasnot paying people to picket.He stated further that theUnion was doing nothing for the employees and that hecould not "support"such a labor organization.Indeed, atthe end of the meeting he requested reinstatement. Ihardly deem this to constitute evidence of his support ofthis labor organization and so find.B. DiscussionThe issuein this caseiswhetherRespondent had agood-faith doubt of the Union's majoritystatus at thetime Respondentwithdrewrecognitionof the Union.The currentthinkingof the courts,and to some extentthe Board, honors the good-faithdoubt defense to an8(a)(5) unfairlabor practicecharge.In view of the pleth-ora of caseswhere variouscircuit courtshave found thatdefense applicable,5I am constrainedto acceptRespond-ent's defense.It is well establishedthat the majoritystatus of a unionis conclusivelypresumed to continuefor 1 year after theunion is certified.After the certification yearhas ended aunion enjoys a rebuttable presumption that its majoritystatus continues and this presumption applies after the ex-pirationof the collective-bargaining agreement. In refus-ing to bargain with a union afterthe expiration of thefirstyear following certification,an employer violatesSection 8(a)(5) unless it can overcome the presumptionof majority support by affirmativelyestablishing thateither (1) at the timeof the withdrawalof recognitionthe union had lost its majority status, or(2) the employerhad, in goodfaith,a reasonablybased beliefthat theunion had lost itsmajoritystatus, and that such beliefwas basedon objectiveconsiderations and was raised ina contextfree of employerunfair labor practices.6The Union was certifiedas the exclusivecollective-bargaining representative of Respondent'sproductionand maintenance employeeson April 15, 1970. The lastcollective-bargaining agreement between theUnion andRespondent expired onMay 21, 1979. Therefore theUnion enjoyeda rebuttable,as opposed to an irrebutta-ble, presumptionof majoritystatus.Respondent does notclaim to rebut the presumptionby the firstmethod statedabove (i.e., that the Unionhad, in fact,lost itsmajoritystatus),but instead relies on the secondmethod of rebut-tal-that it had a reasonably based, good-faith doubt ofthe Union'smajority status.5 See, e.g,Peoples Gas SystemY.NLRB,629 F 2d 35(D C Cir.1980),NLRB Y.Randle-Eastern Ambulance Service,584 F 2d 720(5th Cir.1978),Bellwood General HospitalY.NLRB,627 F 2d 98(7thCir.1980), andNLRB v KeyMotorsCorp,579 F.2d 1388 (7th Cir 1978);National CarRental SystemsvNLRB,594 F 2d 1203 (8th Cir 1979);Golden State Ha-bilitationCenter v.NLRB,556 F.2d 77 (9th Cir. 1977);Burns SecurityServicesYNLRB,567 F 2d 945(10th Cir 1977).The Board also recognized the defense.See, e.g.,UpperMississippiTowing Corp,246 NLRB 262(1979),CadillacMfg. Corp.,232 NLRB 586(1977), andArkayPackagingCorp.,227 NLRB 397 (1976).6 Brooks Y.NLRB,348 U S.96 (1954);NLRB v.Randle-Eastern Ambu-lance Service,supra;Burns Security ServicesY.NLRB,supra,and CelaneseCorp,95 NLRB 664,673 (1951) 358DECISIONSOF THE NATIONALLABOR RELATIONS BOARDThe General Counsel contends that Respondent didnot have a reasonably based, good-faith doubt of theUnion'smajority status.Thereis no assertion that the de-fensewas raised in a context of employer unfair laborpractices;in fact,there is no allegation that Respondentcommitted any independent unfair labor practices.Iconclude that events both prior and subsequent tothe Union's July 16 attempt to accept Respondent's May25 proposals rebut the presumption of majoritystatus. Ifind that these events were sufficient to establish a rea-sonably based, good-faith doubt of the Union's majoritystatus.7By June'27Respondent based its doubt on severalfacts.On June 13, 58 of the 27 old bargaining unit em-ployees crossed the picket line, 2 of those 5 expressednonsupport for the Unions Shady Goodson i ° reportedtoRespondent that the employees did not support thestrike, that they felt the strike was based on the hostilityof the Union'sbusiness agent,Howard Reed,and thattheUnion had difficulty manning the picket line. OnJune 27 former Shop Steward J. R. Blackshire met withPrice at Respondent's offices and stated that he did notsupport the Union, that the Union had lost the support ofthe employees in the unit,and that he and many otherswanted to return to work. i i On June 28 Goodson madean unconditional request for reinstatement.In the early part of July two other employees ex-pressed strong dissatisfaction with the Union On July 11Raymond Brunner met with Price and Respondent's rep-resentative Tim Martin.Brunner stated that he wanted to7Much of the evidence on this subject is based on the testimony ornotes of ElizabethPrice Priceimpressed me as a forthright and crediblewitness and I credit her testimony8The five were Bill Lee, Tony Lopez, GilbertOzuniga,Sandra Hutto,and Alvin Harper8They wereBillLee andTony Lopez10Goodsonwas the chiefshop steward and a memberof the Union'snegotiating committeei iBlackshire made several statementsto the effectthat "there wasn't aUnion anymore"and that theUnion "had lostall their supportfrom theemployees in the unit" (Tr 40)return because he did not want to work with the Unionagain.Also in the first part of July Clint Walker metwith Price and Jim Crocker,operations manager of theInternational division,atwhich he also expressed strongdissatisfactionwith theUnion and stated his desire towithdraw from membership. On July 19 Waller sent aconfirming letter to Price's office that confirmed his lackof support for the Union. The letter included a copy of aletteraddressed to the Union,dated July 19, whichstated in part,"Iwish not to be a member of the Team-sters no longer at Curtin Matherson Scientific,Inc. oranywhereelse." 12Three other events occurred after the Union attemptedacceptance,ofRespondent'sMay 25 proposals, andbeforeRespondent withdrew recognition on July 20.Goodson resigned on July 19. Also on July 19, striker re-placement David Schneider told Price that the Union didnot support the employees. On July 20, Robbie Madisonresigned.Based on the foregoing findings of fact,IconcludethatRespondent had a reasonably based,good-faithdoubt of the Union's majority status. I therefore recom-mend dismissal of the complaint.CONCLUSIONS OF LAW1.CurtinMatheson Scientific,Inc. is an employerwhose operationsaffectcommercewithin themeaning ofSection 2(6) and(7) of the Act.2.General Drivers,Warehousemenand Helpers, Local968, affiliatedwith InternationalBrotherhood of Team-sters,Chauffeurs,Warehousemenand Helpersof Amer-ica,AFL-CIO isa labor organization within the mean-ing of Section2(5) of the Act.3.Respondent has not engaged in unfair labor prac-ticeswithin themeaning of Section 8(a)(5) and(1) of theAct.[RecommendedOrder fordismissalomitted from pub-lication ]12R Exh 10(b)